Citation Nr: 1724624	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a stomach condition, claimed as stomach problems (acid reflux). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from October 1975 to October 1978, and in the Air Force from October 1981 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In its July 2008 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and stomach problems.  The Veteran appealed the three issues in her July 2009 notice of disagreement (NOD) and the RO continued denying the three claims in its November 2011 statement of the case (SOC).  In her January 2012 VA Form 9, the Veteran substantially appealed her claims for tinnitus and stomach problems.  She did not appeal the issue of bilateral hearing loss.  After reviewing new evidence submitted in February 2017, the RO continued to deny the claims for service connection for tinnitus and stomach problems in its February 2017 supplemental statement of the case (SSOC).  As this did not satisfy the Veteran's appeal, the claims of entitlement to service connection for tinnitus and stomach problems are now before the Board for further appellate action.  As the Veteran did not appeal the issue of service connection for bilateral hearing loss, that issue is not presently before the Board.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a stomach disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's tinnitus is etiologically related to her military noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which she contends is related to her military service.  

Initially, the Board notes the Veteran was diagnosed with tinnitus in an October 2011 VA examination.  As such, the issues to resolve are whether an injury or event in service exists, and if so, whether such injury or event caused or is otherwise related to her current tinnitus. 

The Veteran's Army and Air Force Forms DD-214 indicate her military occupational specialty (MOS) was material supplyman in the Army, and Material storage and distribution supervisor in the Air Force.  Both, the Army and the Air Force, have indicated that her MOSs carry a low probability of acoustic trauma.  However, the Veteran asserted that she did have noise exposure in service in her NOD and VA Form 9.  Regarding her service in the Army, the Veteran stated she worked around helicopters.  While serving in the Air Force, the Veteran reports, she worked on the flight line as a supply person picking up or delivering parts or supplies to a range of aircraft.  Specifically, she reports constantly being around fighter jets, F-15s, F-16s, engine shops, aircraft carriers, and the SR-71 Blackbird which she noted flies at three times the speed of sound.  Regarding the SR-71 Blackbird, the Veteran noted the sound was so loud it was as if she was not wearing ear protection, even when she was wearing it. 

While the Board is cognizant of the low probability of noise exposure attributed to the Veteran's MOSs, it cannot ignore the contentions proffered by the Veteran.  The Veteran is competent to report the circumstances of her service and her duties, and nothing in the record contradicts her reports.  As such, the Board finds her reports of noise exposure credible and probative.  Thus, for purposes of this analysis, the in-service acoustic trauma is conceded. 

The Veteran underwent a VA audiological examination in October 2011.  The examiner reviewed the claims file and performed an in-person examination.  He noted the Veteran's reports of recurrent tinnitus with daily episodes lasting up to one minute.  The examiner concluded he was not able to opine on the etiology of the Veteran's tinnitus without resorting to mere speculation.  In support of his conclusion, the examiner stated the Veteran reported the onset of tinnitus in 1995, at least four years after service.  He also stated the only hearing loss currently noted was at the 8000 hertz level, and that it was impossible to determine whether the hearing loss and tinnitus are related without knowing when the hearing loss occurred. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, although the Veteran did indicate the onset of her tinnitus was in 1995 in her original claim, she essentially reported the tinnitus began in service in her substantial appeal.  There she stated she did not undergo a separation exam because she was pregnant and she did not know she had tinnitus until she was out of the military.  Second, the examiner intertwined tinnitus with hearing loss and concluded he was unable to determine the etiology of tinnitus without knowing the onset of hearing loss.  However, he failed to explain what relationship, if any, exists between tinnitus and hearing loss other than both of them being conditions of the ear.  Furthermore, the examiner failed to consider or discuss the Veteran's reports of noise exposure in service.  Therefore, the Board finds the VA medical opinion inadequate and of little probative value. 

Given the RO's formal finding of unavailability for the Veteran's Air Force treatment records, the Veteran's probative reports of in-service acoustic trauma, and given the inadequate negative VA medical opinion, the Board finds the evidence of record to be in equipoise.  Therefore, resolving all doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

While it regrets further delay, the Board finds additional development is necessary before adjudicating the Veteran's claim for entitlement to service connection for a stomach condition. 

VA treatment records indicate the Veteran has been treated and is currently on one medication to treat gastroesophageal reflux disorder (GERD).  The Board notes the record indicates the Veteran's service treatment records from her second period of service are unavailable.  The record also shows the RO attempted to obtain those records from the National Personnel Records Center, as well as from Maxwell Air Force Base, which the Veteran indicated is the last place she saw her treatment records.  However, both locations returned negative responses to the RO's requests.  In June 2008 and August 2011, the RO made formal findings of unavailability for those records.  However, the Veteran indicated in her application for compensation that she incurred her stomach problems in 1986, while she was on active duty in the Air Force.  The Veteran is competent to report the onset of symptomatology and nothing in the record challenges her credibility.  As such, the Board finds a VA examination is warranted. 
  
On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any identified records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded a VA examination to assess her stomach condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's stomach condition originated in service or is otherwise etiologically related to service.    

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


